Case: 19-41015    Document: 00515605575        Page: 1    Date Filed: 10/16/2020




          United States Court of Appeals
               for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 16, 2020
                                No. 19-41015                            Lyle W. Cayce
                                                                             Clerk

   M. D., by next friend Sarah R. Stukenberg; Z. H., by next friend
   Carla B. Morrison; S. A., by next friend Javier Solis; A. M., by
   next friend Jennifer Talley; J. S., by next friend Anna J. Ricker;
   H. V., by next friend Anna J. Ricker; L. H., by next friend Estela
   C. Vasquez; C. H., by next friend Estela C. Vasquez; A. R., by
   next friend Tom McKenzie, individually and on behalf of
   all other similarly situated,

                                                         Plaintiffs—Appellees,

                                    versus

   Greg Abbott, in his official capacity as Governor of
   the State of Texas; Courtney Phillips, in her official
   capacity as Executive Commissioner of the Health and
   Human Services Commission of Texas; Jaime Masters, in
   her official capacity as Commissioner of the
   Department of Family and Protective Services of the
   State of Texas,

                                                    Defendants—Appellants.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 2:11-CV-84
Case: 19-41015        Document: 00515605575          Page: 2   Date Filed: 10/16/2020




                                      No. 19-41015

   Before Barksdale, Elrod, and Ho, Circuit Judges.*
   James C. Ho, Circuit Judge:
          District courts do not have discretion to ignore mandates issued by
   this court. A previous panel of this court ordered the district court to begin
   implementing the permanent injunction in this case “without further
   changes.” The district court made further changes anyway. We reverse and
   remand.
                                          ***
          Plaintiffs are a certified class of minor children in the permanent
   managing conservatorship (PMC) of the Texas Department of Family
   Protective Services. About ten years ago, they brought a series of § 1983
   claims alleging that the Texas foster-care system violated their substantive
   due process right “to be free from an unreasonable risk of harm.” M.D. ex
   rel. Stukenberg v. Abbott (“Stukenberg I”), 907 F.3d 237, 243 (5th Cir. 2018).
   The district court agreed and issued a wide-ranging permanent injunction
   imposing “sweeping changes” on the Texas foster-care system. Id. The
   state appealed.
          This court agreed with some of the district court’s constitutional
   holdings, but vacated and remanded the injunction to the district court for
   “modification consistent with this opinion.” Id. at 287–88. The district
   court accordingly made additional modifications to the injunction. The state
   appealed again.
          Once again, this court agreed with some of the district court’s
   changes, but disagreed with others.          M.D. ex rel. Stukenberg v. Abbott
   (“Stukenberg II”), 929 F.3d 272, 275 (5th Cir. 2019). This time, however,
   we instructed the district court to “begin implementing, without further


          *
              Judge Barksdale concurs only in the judgment.




                                           2
Case: 19-41015      Document: 00515605575           Page: 3    Date Filed: 10/16/2020




                                     No. 19-41015


   changes, the modified injunction with the alterations we have made.” Id. at
   281.
          Notwithstanding our specific instruction not to make “further
   changes” to the injunction, the district court did just that.
          In Stukenberg II, we approved an injunction requiring all licensed
   PMC residences housing more than six children to provide 24-hour
   “awake-night” supervision—that is, at least one supervising adult awake at
   all times. Id. at 276–77. The rationale for this requirement is simple: The
   more unrelated foster children living in the same home at the same time, the
   greater the risk of harm. Not surprisingly, then, the injunction did not limit
   the state’s ability to move PMC children from overcrowded homes into less
   crowded homes.
          On remand, however, the district court expanded the injunction
   again—this time enjoining the state “from moving any PMC child from their
   current . . . placement as a result of enforcement of the Court’s requirement
   for 24-hour awake-night supervision unless application is made to the Court
   . . . prior to [the] proposed discharge.”
          This modification demonstrably constitutes a “further change” to the
   injunction. Before the modification, the state could move PMC children
   from larger homes to smaller homes at its discretion, without violating the
   injunction. After the modification, the state could no longer move PMC
   children “without permission” from the district court.
          It is black-letter law that a district court must comply with a mandate
   issued by an appellate court. See, e.g., Gen. Universal Sys., Inc. v. HAL, Inc.,
   500 F.3d 444, 453 (5th Cir. 2007) (“The mandate rule requires a district
   court on remand to effect our mandate and to do nothing else.”). We have
   underscored that the mandate rule is “essential to the orderly administration
   of justice” because it brings finality to disputes. United States v. Pineiro, 470




                                          3
Case: 19-41015      Document: 00515605575            Page: 4    Date Filed: 10/16/2020




                                      No. 19-41015


   F.3d 200, 205 (5th Cir. 2006). The rule is “aimed at preventing obstinate
   litigants from repeatedly reasserting the same arguments and at discouraging
   opportunistic litigants from appealing repeatedly in the hope of acquiring a
   more favorable appellate panel.” Id.
          Plaintiffs claim that the district court did not violate the mandate rule
   because a court “invok[ing] equity’s power to remedy a constitutional
   violation by an injunction mandating systemic changes to an institution”
   generally has “the continuing duty and responsibility to assess the efficacy
   and consequences of its order.” Brown v. Plata, 563 U.S. 493, 542 (2011). As
   Plaintiffs point out, we recited this general principle in Stukenberg II, stating
   that “[a] district court undoubtedly has the equitable power to oversee
   compliance with its own injunction.” 929 F.3d at 278. “[E]quitable decrees
   that impose a continuing supervisory function on the court commonly . . .
   contemplate the subsequent issuance of specific implementing injunctions.”
   Moore v. Tangipahoa Parish Sch. Bd., 843 F.3d 198, 200 (5th Cir. 2016)
   (alterations in original) (citation omitted).
          But judges disagree on occasion over the proper exercise of equitable
   powers, just as judges disagree on occasion over the proper interpretation of
   statutes.   When that happens, appellate courts must make the final
   decision—and once the decision is made, it must be followed. And that, of
   course, is the whole purpose of the mandate rule: “A district court on
   remand . . . may not disregard the explicit directives of [the appellate] court.”
   Perez v. Stephens, 784 F.3d 276, 280 (5th Cir. 2015) (quotations omitted).
          To elevate general equitable principles over the mandate rule is to
   challenge the very principle of appellate review—including any number of
   other doctrines inherent in our judicial hierarchy, such as vertical stare decisis.
   We do not question the good faith of the district judge in this case. But make




                                           4
Case: 19-41015      Document: 00515605575            Page: 5    Date Filed: 10/16/2020




                                      No. 19-41015


   no mistake: Accepting Plaintiffs’ approach would replace judicial hierarchy
   with judicial anarchy.
          Plaintiffs alternatively contend that the modification was a necessary
   “administrative measure” to prevent Defendants from “evad[ing] the
   24-hour supervision requirement by shuffling PMC children around on the
   fly” “so that a given facility remains below the seven-child threshold at a
   given moment.” Put another way, Plaintiffs disagree that our prior mandate
   adequately protects them from harm. But a district court cannot ignore the
   terms of a mandate it disagrees with any more than we can ignore the words
   of a federal statute that we disagree with.
          If it is necessary to modify an injunction in the face of a mandate that
   forbids all further changes, the solution is not for the district court to update
   the injunction on its own—but for the parties to litigate the matter to the
   extent our procedures permit. See, e.g., Deutsche Bank Nat’l Trust Co. v.
   Burke, 902 F.3d 548, 551 (5th Cir. 2018) (“[W]e will only reexamine issues
   of law addressed by a prior panel opinion in a subsequent appeal of the same
   case if (i) the evidence on a subsequent trial was substantially different,
   (ii) controlling authority has since made a contrary decision on the law
   applicable to such issues, or (iii) the decision was clearly erroneous and would
   work a manifest injustice.”) (quotations omitted). Relief of this kind may be
   “rarely” granted, to be sure. Id. But if that seems like strong medicine, the
   lesson is for appellate courts to draft their mandates carefully, not for district
   courts to ignore established rules of appellate procedure.
                                         ***
          We repeat what we said in Stukenberg II. “The case is remanded to
   the district court to begin implementing, without further changes, the
   modified injunction with the alterations we have made.” 929 F.3d at 281.
   We reverse and remand.




                                           5